DETAILED ACTION
Applicant’s preliminary amendments, filed July 31, 2018, is fully acknowledged by the Examiner. Currently, claims 1-25 are pending with claims 5, 6, 8-14, 16, 17, 20 and 21 amended. The following is a complete response to the July 31, 2018 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-16, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nau, JR. et al. (US Pat. Pub. 2010/0249769 A1) further in view of Behnke et al. (US 2013/0144284A1).
Regarding claim 1, Nau provides for an electrosurgical forceps (see figures 1, 4A, $B) comprising a coaxial cable for conveying microwave energy (216), a pair of jaws mountable at a distal end of the coaxial cable, the pair of jaws being movable relative to each other to open and close a gap between opposing inner surfaces thereof (310 and 320 being capable to open/close relative to one another and mounted at the distal end of 216), wherein the pair of jaws comprises a first jaw having (310) an outer jaw element operably engagable with an actuating element for causing relative movement between the pair of jaws (309 operatively engage with the structure of the outer shell of the jaw to provide for opening/closing of 310/320), an inner jaw element attached to the outer jaw element to form the inner surface of the first jaw (304 with 312/302a/b), the inner jaw element comprising an applicator pad having a first electrode and an second electrode formed thereon (pad formed by 312 with a first and second electrode antennas of 302a and b as in figure 3B with each of 302a/b being configured to form a different pole as in [0026]-[0030]), and an energy transfer element for conveying microwave energy from the 216 to each of 302a/b as in the figures).
While Nau contemplates the use of a dielectric substrate (304 being ceramic), Nau fails to provide that such it a flexible dielectric substrate. Behnke contemplates a similar device as that of Nau and specifically contemplates the use of either ceramic dielectric, or for a flexible substrate (see [0034] providing for the use of ceramic or a flexible material including Teflon, Styrofoam, and plastic). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a flexible dielectric material as in Behnke in place of the ceramic material to provide for a known alternative in the art for dielectric insulation in the device. Behnke clearly provides that any such material functions equally as well as one another especially in a microwave-applying forceps device with a reasonable expectation of success.
Regarding claim 2, Nau provides that that the second jaw (320) is disposed opposite the first jaw, the second jaw having an outer jaw element operably engagable with an actuating element for causing relative movement between the pair of jaws (313), an inner jaw element attached to the outer jaw element to form the inner surface of the first jaw (311), the inner jaw element comprising an applicator pad having a first electrode and an second electrode formed thereon (322 with 302c/d thereon), and an energy transfer element for conveying microwave energy from the coaxial cable to the first electrode and second electrode conductors extending from the end of 216 to each of 302c/d as in the figures). Nau fails to disclose the flexible substrate for the 
While Nau contemplates the use of a dielectric substrate (311 being ceramic), Nau fails to provide that such it a flexible dielectric substrate. Behnke contemplates a similar device as that 
	Regarding claim 3, Nau provides that the first electrode and second electrode on the first jaw oppose the first electrode and second electrode on the second jaw across the gap between the pair of jaws, and wherein the electrodes that oppose each other across the gap have opposite electrical polarities (in view of the disclosure in [0026]-[0030]), opposing ones of 302a/c or 302b/d include opposing poles across the gap defined between the jaws of the device).
	Regarding claim 4, Nau provides that the coaxial cable is arranged to convey radiofrequency (RF) energy to set up an electric field across the gap that is suitable for cutting biological tissue (216 would be capable of transmitting such energy).
	Regarding claim 5, Nau provides that the pair of conductive tracks are formed on opposite sides of the flexible dielectric substrate (See figure 3B with the tracks for 302a/b on opposite sides of 312).
	Regarding claim 6, Nau provides that the pair of conductive tracks comprise a first conductive track electrically connected to an inner conductor of the coaxial cable, and a second conductive track electrically connected to an outer conductor of the coaxial cable (via 302a and 302b being separate poles as in [0026]-[0030], such would be connected respective ones of the inner and outer conductor).
	Regarding claim 7, Nau provides that the first conductive track is electrically connected to the first electrode and the second conductive track is electrically connected to the second electrode (again, via 302a and 302b being separate poles as in [0026]-[0030], such would be connected respective ones of the inner and outer conductor).
	Regarding claim 8, while Nau contemplates the applicator pad at the surface of 312 and with the electrodes formed thereon, Nau fails to specifically contemplate that the applicator pad has a hole formed therethrough, and wherein one of the first electrode and second electrode is connected to one of the pair of conductive tracks via the hole. However, it is the Examiner’s position that such an arrangement of a hole formed through 304/312 to allow for the conductive traces extending from the inner and outer conductor of the coaxial cable to connect to each of 302a/b would have been an obvious manner of construction of the device to one of ordinary skill in the art to try when manufacturing the device in figure 3 of Nau. The antennas at 302a/b are located on the pad and the conductors from the coaxial cable necessarily connect thereto through the dielectric 304 with the surface at 312. Therefore, the Examiner is of the position that utilizing a hole to provide for the path and connection would have been one of a known number of ways of providing for such a path, and with one of ordinary skill having a reasonable expectation of success that when utilize such a hole through the applicator pad.
	Regarding claim 9, Nau provides that the outer jaw element is preformed to bias the pair of jaws into an open configuration (via the preformed tracks in the proximal end of the outer jaw elements to bias the jaws into the position in figure 2).
304 is wider than 302a/b).
	Regarding claim 12, in view of the combination with Behnke above, the applicator pad is a piece of ceramic, PEEK or PTFE (Behnke providing for the use of Teflon in the combination).
Regarding claim 13, Behnke provides that the applicator pad is an exposed distal portion of the flexible substrate (the pad of 312 being a surface of 304 as in [0031] would result in such being an exposed distal portion per the combination with Behnke).
	Regarding claim 14, Nau provides that the first electrode and second electrode comprise parallel elongate strips of conductive material on the inner surface of the jaw (302a/b are parallel strips as in figure 3B).
	Regarding claim 15, Nau provides the parallel elongate strips of conductive material are straight, meandering, 'L' shape, or triangular (302a/b are straight).
	Regarding claim 16, in view of the teaching of Nau in [0028] and [0046] of the use of impedance mismatch to terminate treatment, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art to try an arrangement where the energy transfer element is dimensioned to match an impedance of the coaxial cable with an impedance of the first electrode and second electrode. The impedance matching of such portions of a microwave device is well known in the art, and such would ensure for an accurate measurement of the reflected power so as to ensure the determination of the end point of treatment.



	Regarding claim 22, Nau provides an electrosurgical apparatus comprising: an electrosurgical generator for supplying microwave energy (20), a surgical scoping device having an instrument cord for insertion into a patient's body, the instrument cord having an instrument channel extending therethrough (endoscope/laparoscope for use with forceps, see [0002] and [0017]), an electrosurgical forceps according to any preceding claim mounted in the instrument channel (see the rejection of claim 1 above), and a handle for actuating the forceps (see figure 1 with either one of 62 or 72), wherein the coaxial cable is connected at its proximal end to receive microwave energy from the electrosurgical generator (11), and wherein the actuating element is operably connected to the handle (actuating element couple to the handle to open/close the jaws).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nau, JR. et al. (US Pat. Pub. 2010/0249769 A1) in view of Behnke et al. (US 2013/0144284A1) as applied to claim 1 above, and further in view of Cunningham et al. (US Pat. Pub. 2010/0179547 A1).
Regarding claim 10, Nau fails to provide that the outer jaw element comprises a living hinge. Behnke fails to cure this deficiency. Cunningham discloses a similar device as that of Nau, and specifically contemplates the use of a living hinge mechanism for an outer jaw element (as in figure 4a with the living hinge at 116 on an outer element of jaw 110). Therefore, it is the Examiner’s position that it would have been obvious to utilize the living hinge of Cunningham along with its actuation element in place of that of Nau to provide for an alternative arrangement for closing the jaw(s) of a distal end of a grasping device. Cunningham clearly displays that such .
Allowable Subject Matter
Claims 17-20, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: During the search of the prior art, Nau was identified by the Examiner as teaching a forceps device with a coaxial cable and an actuating element. However, Nau fails to disclose an specific relationship between its actuating element (rod 101 and the cable 210) let alone to specifically provide that the rod is a sleeve that is slidably mounted on the coaxial cable as required by claim 17. Similarly, Nau fails to provide that the rod 101 is a sleeve that extends around and is axially slidably relative to the coaxial cable as in claim 23. The Examiner has failed to find any other piece of prior art that would cure these deficiencies whether taken along, in combination with Nau, or in any fair combination with any other prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794